Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
              Status of claims: claims 1-29 are pending.
The amendment filed 10/21/2021 which amends claims 1, 12-14 and 24 has been entered. Claims 3-5, 7, 9-11 and 25-29 remain withdrawn from further consideration. Claims 1-2, 6, 8, and 12-24 are under examination.            
Claimed Benefit
Applicant’s claim for the benefit of a prior-filed application 62836265 filed 4/19/2019  and 62771839 filed 11/27/2018 (now abandoned) under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62771839 has support for the elected invention (see below).

	Withdrawal of Rejection and Objection  
The objection to the specification is withdrawn in light that the applicant’s argument with the explanation (set forth at page 7 of the response filed 10/21/2021) of the meanings of “C:\seql.txt); -j” and “C:\seq2.txt): -p” is persuasive. 
	The 112(d) rejection of claim 24 is withdrawn in light of the amendment of claim 24.
The 103 rejection of claims 1, 6, 8, 12-14 and 18 by the cited references of Carvalho, Andre, US 20160010126 Proschel and US Pat. No. 9856460 evidenced by US20130164808 and the 103 rejection of claim 2 by said cited reference in view of WO20170139496 are withdrawn in light of the amendment of claim 1. 
The 103 rejection of claims 15-17 and 19-20 by Carvalho, Andre, US 20160010126 Proschel and US Pat. No. 9856460 evidenced by US20130164808 and further in view of US Pat. No. 8697654 and Klein et al., Horn et al. and US20170166950  is withdrawn in light of the amendment of claim 1. 
The 103 rejection of claims 21-24 by  Carvalho, Andre, US 20160010126 Proschel and US Pat. No. 9856460 evidenced by US20130164808 and further in view of Quintero et al., US20050204419 (‘419) and  Redden et al. is withdrawn in light of the amendment of claim 1.

The amendment of claims necessitates the following the new ground of the rejections.
 	
     Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 1, 2, 6, 8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being obvious over Carvalho et al. (FEMS Yeast Res. (2017) 17, 1-110, Andre (Frontiers Plant Sci. (2016) Vol.7, article 19, pp.1-15), WO2017139496 (‘496), US 20160010126 (‘126),  and Proschel et al. (Frontiers Bioeng. Biotechnol. (2015) Vol.3, Article 168, pp. 1-13) and US Pat. No. 9856460 (‘460) and US20130130347 (‘347) as evidenced by US20130164808 (‘808).

Carvalho teaches that yeast host Saccharomyces cerevisiae (claims 1, 6, 8) is a platform organism which is promising chassis organism for the heterologous biosynthesis of cannabinoids (p.4, right col., 3rdpara, lines 9-15). 
Carvalho teaches that the central precursor for cannabinoid biosynthesis is cannabigerolic acid (CBGA, elected species, claim 1) (see Figure 2, and p.4, left col., line 1).  CBGA is synthesized by CBGA synthase (CBGAS) (claim 1) by the condensation of geranyl diphosphate (GPP) and olivetolic acid (OA) (see Fig.2, and p.4, left col., lines 1-4); wherein GPP is synthesized from acetyl-CoA (see Fig.2) which involves the enzymes (claims 1) as follows which is heterologously transferred into S. cerevisiae (see Figures 1-2, Carvalho): 
(1) acetyl-CoA acyltransferase (claim 1) (see (ERG10 in Fig. 1) that catalyze formation of acetoacetyl-CoA;    
(2) 3-hydroxy-3-methylglutaryl-CoA synthase (ERG13 in Fig. 1), which is “HMG-CoA synthase” (claim 1) as evidenced by [0128], US20130164808, which catalyzes formation of HMG-CoA (see Fig.1);
(3) A mevalonate kinase (claim 1) (ERG12, Fig.1) that catalyzes formation of mevalonate-5-phosphate;
(4) A phosphomevalonate kinase (claim 1) (ERG8, Fig.1) that catalyzes formation of mevalonate diphosphate (see Fig.1);
claim 1) (ERG19, Fig.1) that catalyzes formation of isopenyl diphosphate (IPP) (Figures 1-2, Carvalho);
(6) A geranyl diphosphate synthase (claim 1) (ERG20WW, see Fig.1 and p.5, left col., 2nd para, lines 15-16, Carvalho) that catalyzes formation of GPP (Figures 1-2). 
(7) An olivetol synthase (claim 1) (see Figure 2 Carvalho) that catalyzes formation of 
3,5,7-trioxododecanoyl-CoA that is precursor of olivetolic acid (OA).
(8) An olivetolic acid cyclase (OAC) (claim 1)  (see Figure 2 Carvalho) that catalyzes formation of olivetolic acid (OA).
	The above discussed enzymes can be transferred into heterologous S. cerevisiae host (see legend of Figure 2) which comprises expression vectors for the heterologous cannabinoid biosynthesis (see Table 2, Carvalho) which meets the limitation first and second exogenous nucleic acid (encompassing the vector) in claim 1.

Carvalho does not expressly teach the “bidirectional polypeptide scaffold” (amended claim 1) encoded by the exogenous nucleic acid wherein the scaffold comprises a plurality of peptide ligands which comprise an amino acid sequence that can bind to said “peptide motif” nor teaches the heterologous interaction domain of CBGA synthase binds to a peptide ligand at or near the midpoint of said scaffold.  
The relative art (Andre), at p.12, left col., 2nd paragraph, teaches that the biomimetic production of cannabinoids in heterologous plant hosts is challenging, however, one strategy that is worth taking into account concerns the use of synthetic “metabolons”. Andre also teaches that, in the specific case of cannabinoid production, the creation of a synthetic metabolon comprising the type III PKS, OA, and aromatic prenyltransferase and the THCAS can be achieved by the following approaches: (i) the use of dockerin-cohesin modules (p.12, left col., 2nd para, lines 20-21, Andre), or (ii) the metazoan signaling proteins SH3-, PDZ-, GBD binding domains, or (iii) the SpyTag/SpyCatcher domains. The above-mentioned type III PKS is a “tetraketide synthase” (p.12 left col., lines 4-6, Andre) which involves cyclization of malonyl-CoA with hexanoyl-CoA in engineered S. cerevisiae (see [0038], lines 7-8, [0036]-0037], ‘126). Said cyclization results in olivetolic acid (OA) which is in turn converted to CBGA (see Figure 2, Andre). Thus, Andre suggests biosynthesis of CBGA using the “synthetic metabolon” comprising the enzymes for producing CBGA, wherein CBGA has known to be a central precursor for the cannabinoid production (Carvalho, see above). The CBGA is produced by CBGA synthase.

Further, Andre teaches that one possible way to assemble said synthetic metabolon is via the use of a scaffolding protein (claim 1) enabling the association/assembly of the enzymes by citing Proschel reference (see p.12, left col., 2nd para, lines 13-16, Andre). Thus, Andre suggest using the protein scaffold to co-localize the cannaboid synthesis pathway enzymes including CBGA synthase for efficient cannabinoid synthesis. 

Proschel teaches engineering metabolic pathway by artificial enzyme channels, i.e., scaffolding of enzymes to generate artificial substrate channels, to co-localize functionally related enzymes for the efficient production of desired product (abstract, p.1, lines 5-7, Proschel), wherein in vitro scaffolding of enzymes can be achieved by “protein scaffolds” (claim 1) (see p.1, lines 7-8, Proschel).  
Protein-based scaffolding requires specific binding domains for interaction (p.1, line 10, Proschel) and that multi-enzymes complexes, i.e., “metabolons” results in efficient enzyme-to-enzyme channeling through a substrate tunnel which leads to increased enzyme catalytic performance and product yield (see Figure 2, Proschel).
Next, Proschel teaches ideas of specific protein-protein interaction has been used to co-localized metabolic enzymes (p.6, right col., last para, lines 7-9).
Proschel suggests that any enzymes of interest can be genetically engineered to fuse to an “protein-protein interaction domain” known as Dockerin domain, and that the scaffold proteins can be engineered to contain Cohesin (that is the Dockerin’s binding partner) so as to generate the targeting of the enzymes in a defined spatial orientation due to the specific protein–protein interaction between Cohesin domains and their cognate Dockerin domains (p.7, right 19-24, Prochel). 
It is noted that Proschel has taught the synthetic protein scaffold based multi-enzymes offering a synthetic metabolic pipeline that allows substrate channeling (Figure 4), and scaffold proteins system can be genetically encoded wherein the enzymes can be co-localized on the scaffold in a programmable and defined manner [advantage] (p.6, right col., last para, and Figure 4,  lines 15-17); and thus, Proschel actually suggests using the conventional recombinant DNA for said “be genetically encoded” which reads on instant “different exogenous nucleic acids” (claim 1) encoding the plurality enzymes for CBGA biosynthesis (Carvalho). It is also noted that constructing engineered metabolic pathway of synthesizing cannabinoids encompassing cannabigerolic acid (CBGA) into to yeast S. cerevisiae stain using vectors (exogenous nucleic acids) containing genes encoding the pathway enzymes for producing cannabidiolic acid has been known in the art ([0004], [0017], [0031] and [0034]-[0040], ‘126). 
In addition, Proschel teaches advantages of using the protein scaffolding system for performing enzymatic catalysis. Proschel teaches that the scaffold proteins constitute multiple modular interaction domains (claim 1) (for example, protein–protein interaction domains) or motifs (claim 1) to form flexible platforms where relevant proteins/enzymes a specific pathway can bind to; thereby, the interaction partners are co-localized (p.5, left col, lines 8-14, Figure 2,  Proschel), i.e., co-localization of functional enzymes into complexes to allow the enzymes spatially organized to perform consecutive reactions  (p.5, right col., lines 13-18, Proschel). Because the enzyme co-localization (forming multi-enzyme complex) enforces proximity of the enzyme active sites, enzyme catalytic efficiency and engineered metabolic pathway performance claim 1.

Further, at page 6, right col., last paragraph, lines 9-20, Proschel teaches designed “synthetic protein scaffold” comprising well-characterized and widespread protein–protein interaction domains, such as SH3-domain, PDZ-domain, and GBD binding domain (see Figure 4, Proschel) has been known in the art, and Proschel further discloses that, by fusing enzymes (such as those involved in mevalonate biosynthetic pathway) to the respective “peptide ligands” (SH3-, PDZ-, and GBD-ligand) (see Figure 4), the genetically encoded scaffold system on which the enzymes co-localized in a programmable and defined manner can be generated [advantages] (see Figure 4), wherein the “peptide ligands” (Proschel) read on instant a first and second “peptide motifs” of the “interaction domain” of the enzymes (claim 1).  This scaffold approach is based on simple, specific high-affinity interactions between protein binding domains and their cognate, specific peptide ligands [advantages] (see p.6 right col., last paragraph, lines 18-20). 
It is noted the using enzymes such as those involved in mevalonate biosynthetic pathway to the “peptide ligand” is the common subject matter of primary reference Carvalho, because mevalonate pathway (MVA) responsible for the production of isopentenyl diphosphate (IPP) which is precursor for CBGA biosynthesis (see p.3, right col., last para, lines 11-12, and Figures 1-2, Carvalho). 
Regarding the “interaction domain” of CBGA synthase that binds to a peptide ligand at or near the midpoint of said bidirectional polypeptide scaffold, Proschel at Figure 4 teaches that a pathway enzyme can be fused to (bound to) a peptide ligand such as SH3-, PDZ- peptide ligand. As discussed above, the CBGA synthase is a critical enzyme among the cannabinoid synthesis pathway enzymes. As far as the “midpoint of said  bidirectional polypeptide scaffold” is concerned, placing the CBGA synthase, which has been fused to the peptide ligand (Proschel), between the location of geranyl diphosphate synthase (GPPS) pathway and the location of hexanoyl-CoA synthase (HS) pathway has been suggested by Figure 2 of ‘496, because ‘496 highlighted “GPPS” and “HS” as two essential enzymes in Figure 2 in addition to olivetolic acid cyclase (OAC) for synthesizing CBGA that is critical intermediate (precursor) for synthesis of final cannabinoid products such as THCA, THC, CBDA, CBD, CBCA, CBC (see [0084] and Figure 2, ‘496 and also see Figure of Carvalho). Per the Proschel’s teaching above, all enzymes of GPPS pathway and HS pathway are implemented with peptide ligands for assembly enzyme scaffold. Moreover, ‘347 provides teaching of a bi-directional enzyme scaffold in Figure 3B in which the scaffolds were designed such that the first enzyme was always flanked on both sides by the second pathway enzymes and third pathway enzymes giving rise to a bidirectional pathway arrangement (see also [0013], lines 14-17; and [0098], lines 8-11, ‘347) wherein the enzymes in Figure 3B can refer to different enzyme pathways for synthesizing different compounds such as 1,2-PD and/or mevalonate ([0013], ‘347). 
nd para, lines 9-14, Andre).
       Figure 2 of both ‘496 and Carvalho has shown the two pathway enzymes (equivalent to the first and second pathways of ‘347), i.e.,  GPP pathway  and HS pathway which are related form each other in that they the GPP synthesized via the GPP pathway enzymes and OA (olivetolic acid) synthesized via the HS pathway enzymes are precursors for producing the critical intermediate “CBGA) for sequent biosynthesis of cannabinoid compound such as THCA, CBDA and CBD. Thus, it is obvious for one skilled in the rt to arrange/assemble the GPP pathway and HS pathway enzymes (which are in the manner that they are at both flanking sides of CBGA synthase (see Figure 2 of ‘496, Carvalho) in the protein scaffold (Andre, Proschel) so that the pathway enzymes are co-localized in close proximity for more efficient synthesis of  CBGA that is a “central precursor/intermediate” for the downstream cannabinoid biosynthesis (Figure 2 of ‘496, Carvalho) thereby producing desired cannabinoid compounds such as CBD that is therapeutically useful  with reasonable expectation success.

From the teaching of ‘347 and by comparing said teaching with Figure 2 (‘496) showing the enzyme pathway, one skilled in the art would have readily known that the enzymes (‘496) are functionally organized in said pathways similar to the bi-directional enzyme scaffold (‘347), since the GPP enzyme pathway and the HS enzyme pathway (‘496) are located on both sided of the “CBGA synthase” (on the central position) for producing “CBGA” which is a critical intermediate (precursor) for synthesis of final cannabinoid products (see above corresponding discussion).
Proschel has taught that, through fusing enzymes to the respective “peptide ligands” of SH3-, PDZ-, and GBD-ligand (see Figure 4), the genetically encoded scaffold system can be produced wherein the resultant scaffold system offers the advantage that the enzymes co-localized in a programmable and defined manner can be generated (p.6, right col., last  para, lines 2-7, Proschel). In addition, various different amino acid sequences of the SH3 ligands, PDZ ligands and GBD ligands have been well known in the protein scaffold art (‘460) (see col.16, lines 40-67). It is noted that Patent ‘460 teaches protein scaffold sequences such as GBD1SH31PDZ1SH31PDZ1, and discloses two different amino acid sequences of SH3 domain (class I and class II) (col.12, lines 56-64, ‘460).
The following is the summary of the combined teaching of ‘496, Carvalho, Andre, Proschel and ‘347.
Figure 2 of ‘496 and Carvalho have outlined the enzymatic synthesis of the central intermediate “CBGA” (see below).


    PNG
    media_image1.png
    849
    595
    media_image1.png
    Greyscale
Figure 2 shows that geranyldiphosphate (GPP)  that is product catalyzed by GPP synthase (GPPS) and olivetolic acid (OA) that is product catalyzed by polyketide synthase (PKS) 
Proschel has taught the protein or enzyme scaffold having features that enzymes are co-localized and that overall catalytic efficiency is increased because active centers of sequential pathway enzymes are brought into close proximity (enforced proximity) allowing direct transfer of intermediates from one enzyme to the other (see p.2, right col., 2nd para, lines 10-14, Proschel). According, Andre has taught implementing enzymes for cannabinoid production on  the protein scaffold taught by Proschel to enable the colocalized/associated enzymes in the close proximity (see p.12, left col., 2nd para, Andre). Thus, Andre and Proschel together have suggested the key feature “close proximity” when implementing cannabinoid synthesis enzymes on the protein scaffold. One skilled in the art would have readily known that the enzyme “GPPS” must be co-localized (on the left) in close proximity to “CBGA synthase” (on the center) and the enzyme “PKS/OAC” must be co-localized (on the left) in close proximity to the central “CBGA synthase” (on the right), wherein the determination of said “on the left” and “on the right” relative to the central “CBGA synthase” has been illustrated by Figure 2 of ‘496 (see also Figure 2 of Carvalho) along with the above-mentioned “close proximity” feature (Andre, Proschel). Said close proximity together with the enzymes’ organization shown by the prior art Figure 2 necessarily lead to the “bidirectional” arrangement of the enzymes “GPPS” (which is GPP pathway enzyme) on the one side with  close proximity to the “CBGA synthase” (on the center) and “PKS”/OAC” enzymes on the other side with close proximity to the “CBGA synthase”. 
Since ‘347 at [0013] has taught the bidirectional pathway arrangement in general, i.e.,  the first enzyme is always flanked on both sides by the second and third enzyme, the above-discussed “bidirectional” arrangement of “GPPS” (on the left), CBGA synthase (on the center) and “PKS”/OAC” (on the  right) in “close proximity” manner mimics the bidirectional pathway arrangement (‘347).  Thus,  the combination of references’ teachings render the claimed “bidirectional polypeptide scaffold” (Claim 1) prima facie obvious. 

Thus, it would be prima facie obvious for one skilled in the art to construct the CBGA synthesis enzymes (Carvalho, see above) by making recombinant fusions of each of the enzymes to the amino acid sequence of the “SH3-, PDZ-, and GBD-ligand” (which reads on instant “interaction domains” in claim 1); said ligand in turn will bind to the corresponding peptide sequence of SH3-domain, PDZ-domain or GBD-domain that has been recombinantly fused to produce an engineered “protein scaffold” (see below for further discussion), thereby forming a co-localized enzymes, i.e., forming a scaffold-based multi-enzyme complex which has improved enzyme catalytic efficiency in addition to the improved metabolic pathway performance (see above discussion).
Regarding the limitation of “polypeptide scaffold comprises a plurality of peptide ligands” (claim 1) that binds to the interaction domain of the enzymes (claim 1), Proschel has multi-enzyme complexes (i.e., co-localized enzymes) are organized by scaffold proteins (p.4, right col., last para, lines 15-16), and has taught ideas of specific protein-protein interaction  has been used to co-localized enzymes (p.6, right col., last para, lines 7-9).
Essentially, upon reading Figure 4 “protein-scaffold-based multi-enzyme complex” of Proschel, one of ordinary skill in the art would have readily known that the amino acid sequence of the “protein scaffold” can be constructed by recombinant fusion of various different SH3-domain, PDZ-domain or GBD-domain together, wherein said domains read on instant a plurality of peptide ligand of “a polypeptide scaffold” (claims 1, 18). The amino acid sequences of the different SH3-, PDZ- and GBD-domains binding to corresponding different ligands thereof have been known in the art (‘460) which discloses  protein scaffold sequences such as GBD1SH31PDZ1SH31PDZ1, and discloses two different amino acid sequences of SH3 domain (class I and class II) (col.12,lines 56-64, ‘460); the four different amino acid sequences of PDZ domain from different species (col.13, lines 1-60, ‘460) and the two different amino acid sequences of GBD from different species (col.14, lines 45, ‘460).
It is noted that claim 18 which recites “a second polypeptide scaffold” is included in the rejection because of the following reasons.
Proschel has taught more than one types of synthetic/programmable protein scaffolds such as SH3-, PDZ- and GBD binding domain-based scaffold ( p.6, right col., last para, lines 10-17, and Figure 4, Proschel) and another synthetic protein scaffold  based on the Cohesin and Dockerin” complementary protein modules (see above corresponding discussion, and also see p.7, left col., last line to right col, line 8; and p.8., right col., lines 17-24, Proschel)  in addition to the synthetic scaffold via the SpySystem (see Figures 5 and 7, and relative discussion at page 9 of Proschel). Thus, one skill in the art would have known how to choose these protein scaffolds to perform efficient catalysis of formation CBGA (Carvalho, Andre) by co-localizing the CBGA synthesis enzymes on a protein scaffold, and the enzyme for synthetic therapeutic “cannabidiol” (CBD) in addition to the enzyme for CBGA synthesis where in CBGA is direct precursor of CBD (see Figure 2, p.4, right col., lines 38-43, Andre) on a separate protein scaffold (i.e., the second scaffold, claim 18), wherein  formation of CBD  is produced from CBDA heating  ([0018] and [0019], line 8, ‘126) in which CBDA is directly synthesized from CBGA via CBDA synthase (see Figure 2, Carvalho). Also, Carvalho teaches that the heterologous CBGA synthase (CBGAS) from Cannabis plant in yeast S. cerevisiae (p.4, left col., lines 4-7; and Table 1, line 4, Carvalho) as applied to the limitation “…at least one of …exogenous nucleic acids encodes an engineered CBGA synthase” (claim 1).  Moreover, Carvalho teaches introducing heterologous metabolic pathways for cannabinoid production into S. cerevisiae by protein engineering including biosynthetic pathway of THCA, olivetolic acid (OA) and geranyl diphosphate (GPP) (p.4, right col., last para, Carvalho) which requires THCA synthase (THCAS), olivetolic acid cyclase (OAC) and GPP synthase (GPPS) (see Fig.2 and p.3, right col., last para, lines 12-14, Carvalho) as applied to “at least three difference exogenous nucleic acids’ (claim 1). 

Thus, it would have been obvious for one skilled in the art to design and make the second scaffold which is used for co-localization of the enzyme involved in the above-discussed “CBGA synthesis” (which is the downstream of “CBGA”)  in order to produce therapeutic “CBD” compound which is directly converted from CBGA upon heating  ([0018] and [0019], line 8, ‘126). Therefore, claim 18 is obvious over the prior art teachings.  
          With these known different amino acid sequences in hand of SH3, PDZ  and GBD domains and corresponding different amino acid sequences of the “ligands” that specifically bind the domains thereof, one of ordinary skill in the art would  have been readily motivated to recombinantly construct the fusion proteins in which said different sequences of  SH3, PDZ  and GBD domains are fused with each of the enzymes responsible for CBGA biosynthesis taught by Carvalho (as applied to instant “…polypeptide scaffold comprising a plurality of peptide ligands that can bind to the first or the second peptide motif of the one of the heterologous interaction domain” (claim 1, lines 14-17).
When co-expressing recombinantly made fusion of the above-discussed “different amino acid sequences of SH3, PDZ  and GBD domains (Proschel) with the engineered enzymes (for CBGA synthesis taught by Carvalho, see above) which have been recombinantly fused with each of the amino acid sequences (‘460) which is the ligand of SH3, PDZ or GBD capable of binding to different corresponding SH3, PDZ or GBD domain (Proschel), it would have resulted in assembly of the multi-enzyme complexes (i.e., co-localized enzymes) organized on the engineered scaffold proteins thereof; such the co-localized enzymes’ assembly has the advantage of  being in a programmable and defined (Proschel, see above) and improved 
enzyme catalytic efficiency in addition to improved metabolic pathway performance (Proschel).

Regarding the limitation “a bidirectional polypeptide scaffold” (amended claim 1), this limitation is obvious over the prior art teachings because of the reasons as follows.
‘496 has taught the biosynthetic (metabolic) pathways for cannaboid production via genetic engineering ([0045], and Figures 1-2, ‘496) which is analogous to the pathway shown in Figure 2 and Carvalho. Andre has suggested that biomimetic production of cannabinoid using the protein scaffold to enable assembly of a synthetic metabolon in which metabolic pathway enzymes are associated with one another thereby enabling the enzymes in close proximity to allow efficient production, and has taught that the protein scaffold can comprises the cannabinoid synthesis pathway enzymes such as THCAS and OAC and the SH3-, PDZ-, GBD binding domain as  reviewed by Proschel (see p.12, left col., 2nd para, lines 1-6 and 9-24,  Andre). Thus, it would been obvious to implement the cannaboid synthesis pathway enzymes (‘496) on the protein scaffold for the efficient production of desired cannabinoid products. 
  Particularly, ‘496 has highlighted the two cannabinoid synthesis enzymes: “geranyl diphosphate synthase” (GPP) and “hexanoyl- CoA synthase” (HS) for synthesizing CBGA (see geranyl pyrophosphate synthase (GPPS) of GPP enzyme pathway and the hexanoyl- CoA synthase (HS) of HS enzyme pathway at N- or C-terminus of said sequence of the protein scaffold.  This structural arrangement is similar to instant bidirectional protein scaffold (claim 1) comprising the cannabinoid pathway enzymes with the CBGA synthase in the midpoint (see the above corresponding discussion regarding the rationale and motivation of assembly of the GPPenzyme pathway and HS enzyme pathway on both flanking sides of CBGS synthase (i.e., bidirectional arrangement) in the protein scaffold by Andre, Proschel, ‘419, Carvalho and ‘347).   
Moreover, as discussed above, since ‘347  has taught idea of the bi-directional enzyme scaffold, it would be obvious to identify that the functional arrangement of the GPP enzyme pathway and the HS enzyme pathway located on both sided of the “CBGA synthase” (on the central position) taught by ‘496 is bi-bidirectional.
It is noted that the CBGA precursor synthesis enzymes involved formation of CBGA (i.e., CBGA precursor) also encompass olivetol synthase (OLS), polyketide synthase (PKS)/olivetolic acid cyclase (OAC). The above-discussed enzymes GPPS, HS, OLS, OAC and CBGA synthase involve the formation CBGA (see Figures 1-2 and [0076], lines 1-3, [0084], lines 1-5, ‘496; and see also Figure 2 of Carvalho). 
Since cannabigerolic acid (CBGA) is the precursor of synthesizing cannabidiol (CBD) (see Figure 2, Andre), and CBD has been known to be a very promising therapeutic for treating central nervous system diseases such as epilepsy, neurodegenerative diseases, schizophrenia, multiple sclerosis, affective disorders  (see  p.4, 2nd paragraph, lines 38-47, Andre), one skilled in the art would have been motived to engineer protein scaffold comprising the co-localized CBGA synthesis pathway enzymes (Carvalho, Andre) as shown in Figure 2 of ‘496 and Carvalho the CBGA synthase is in the midpoint of the polypeptide sequence of the engineered protein scaffold with the enzymes the geranyl diphosphate synthase (GPP) and hexanoyl- CoA synthase (HS) on its N- or C-terminus (which is similar to bidirectional polypeptide scaffold). Such engineered protein scaffold would have been expected to have the improved catalytic efficiency, in order to produce therapeutically useful cannabinoids such as CBD with reasonable expectation of success, wherein cannabidiolic acid (CBD) is formed from “cannabidiolic acid” (CBDA) which is directly converted from CBGA by CBD synthase (see Figure 1, ‘496).   
Here, it is noted that GOGT (in Fig.2 of ‘496) is a “CBGA synthase” because GOGT catalyzes formation CBGA (see Figures 1-2 and [0076], lines 1-3, [0084], lines 1-5,‘496).
	Thus, the combination of the references’ teachings renders claims 1, 6, 8 and 18 prima facie obvious.

	The following is the rejection of claims 12-14.
As discussed above, Carvalho has taught that there are eight heterologous enzymes transferred into S. cerevisiae, and constructing engineered metabolic pathway of synthesizing cannabinoids encompassing cannabigerolic acid (CBGA) into to yeast S. cerevisiae stain using vectors (exogenous nucleic acids) containing genes encoding the pathway enzymes for producing cannabidiolic acid has been known in the art ([0004],[0017], [0031] and [0034]-[0040], ‘126), wherein the cannabinoid synthesis pathway contains more et least six difference enzymes (see Figure 2 of Carvalho and ‘496, and also above corresponding discussion)  as applied to claims 12, 13 and 14 which are directed to four, five and six exogenous nucleic acids encoding the plurality of engineered enzymes, respectively. 

The following is the rejection of claim 2.
 ‘496 teaches a genetically engineered/modified microorganism (such as yeast, see [0017]) having increased expression of ATP Citrate Lyase (ACL) (claim 2) and an Acetyl-coA carboxylase (ACC) (claim 2) (see ref claims 1 and 6, ‘496). Said increased expression of ACC enhances conversion efficiency of carbohydrate to CBGA (the common subject matter of Carvallo and Andre) synthesized from fatty acid, and also lead to the advantages: increased level of cannabinoid precursor, increased growth rate, and increased tolerance to a cannabinoid precursor or a toxic substance, as compared to an unmodified organism of the same species ([0059], lines 1-7, ‘496).  Thus, it would have been prima facie for one of ordinary skill in the art to engineer the yeast S. cerevisiae (Carvalho, Andre) by introducing the recombinant polynucleotide(vector) encoding ACC and ACL enzymes (claim 2), in order to increase CGBA production with advantageously enhancing growth rate as well as with increased tolerance of the CBGA producer yeast host with reasonable expectation of success. It is noted that Andre provides the nexus between the enzymatic CBGA synthesis and the scaffold protein enabling the assembly (co-localization on the scaffold) of the enzymes into a synthetic metabolon (see above discussion, and see p.12, left col, 2nd paragraph, lines 10-16, Andre).

Therefore, the combination of the references’ teachings render the claims prima facie obvious.

The applicant’s response to the 103 rejection of claims 1, 6,8 12-14and 18 and the 103 rejection of claim 2
At pages 8-9, the response filed 10/21/2021 asserts that the combined references’ teachings do not teach or suggest using bidirectional polypeptide scaffold to produce cannabinoids, wherein the heterologous interaction domain of the engineered CBGA synthase 
The response asserts that the protein scaffolds discussed by Andre et al., Proschel et al., and the ‘460 patent relate to enzyme channels which are unidirectional that goes from substrate to product, whereas the present specification discloses the uses of a bidirectional scaffold to facilitate substrate channeling via facilitating unidirectional flux through cannabinoid precursor pathways converging near the midpoint of the scaffold. The response submits that the CBGA synthase is enzyme catalyzing the rate-limiting/committed step in cannabinoid synthase which can be located at the above-mentioned the scaffold midpoint.
Thus, the response infers that the combination of cited references does not teach or suggest making or using a bidirectional polypeptide scaffold to produce one or more cannabinoids as claimed. Therefore, applicant requests withdrawal of the rejections.

The applicant’s arguments are found not persuasive. This is because, as applicant has recognized, the prior references have taught all the enzymes required for the biosynthesis of cannabinoid compounds. The strategy of using the protein scaffold to implement the cannabinoid synthesis pathway enzymes with CBGA synthase and the enzymes catalyzed the formation CBGA precursors such as “geranyl pyrophosphate” (GPP) (which formation is catalyzed by GPP synthase “GPPS”), “hexanoyl-CoA” (which formation is catalyzed by hexanoyl-CoA synthetase “HS”) and “olivetolic acid” (which formation requires olivetolic acid cyclase “OAC”) has been taught by Andre and Proschel in combination with ‘496 and Carvalho.
‘496 has taught that the CBGA synthase play a central role in the enzymatic synthesis of cannabinoids because CBGA is a common precursor in the production of other cannabinoids (see Figure 2 and [0086], ‘496). The protein scaffold allows for performing “synthetic metabolons” in which the synthesis pathway enzymes are assembled in close proximity for efficient enzyme-to-enzyme channeling through a substrate tunnel which will lead to increased enzyme catalytic performance and product yield (Andre, Proschel). The central compound “CBGA” is produced from the enzymes that catalyze formation of the precursors of CBGA (e.g., geranyl pyrophosphate (GPP) and   olivetolic acid (OA) and hexanoyl-CoA). Especially, ‘496 has highlighted GPP synthase (GPPS) and OA cyclase (OAC) and hexanoyl-CoA synthase (HS) in the enzymatic formation of the CBGA precursors. The protein scaffold art (‘347) at Figure 3B and lines 14-17 of [0013] has taught an idea of the bi-directional enzyme scaffold in which the scaffolds were designed such that the first enzyme is flanked on both sides by the second and third enzyme giving rise to a bidirectional pathway arrangement. The Figure 2 (‘496) shows the CBGA synthase is flanked by both GPP pathway enzymes and the HS pathway enzymes. From Figure 2 of ‘496 as compared with the bidirectional scaffold (‘347), one skilled in the art would have readily known that the prior art ‘494 has suggested/taught the bidirectional enzyme scaffold composition. 

Following the scheme of CBGA synthesis from combining GGP (resulted from GPP pathway)  with OA (resulted from HS pathway) as shown in Figure 2 of ‘496, one skilled in art e would have assembled/arranged the GPP pathway on the left side and the HS pathway on the right side of the CBGA synthase in central position of a protein scaffold, i.e., in a bidirectional arrangement. Said assembly would have led to successful production of critical “CBGA” for subsequent synthesis of the downstream cannabinoids shown in Figure 2 of ‘496. Thus, the applicant’s argument that “the combined references’ teachings do not teach or suggest using bidirectional polypeptide scaffold to produce cannabinoids is not persuasive. Therefore the above 103 rejection of claims 1, 2, 6, 8 12-14 and 18 is proper and maintained. 

It is noted that although applicant argues against the 103 rejection of claim 2, the response does not address particular reasons why claim 2 is not obvious over the cited references. Instead, the response reiterates that the cited references in combination do not teach/suggest a bidirectional polypeptide scaffold set forth in the amended claim 1 (from which claim 2 depends). Since the cited references in combination have established a prima facie case of obviousness of the claim 1, and since the recited “bidirectional polypeptide scaffold” (in amended claim 1) has been suggested by the combined prior art teachings (see the above corresponding discussions; it will not reiterated herein), the applicant’s argument does not support the applicant’s position.  Therefore, the rejection of claim 2 is maintained.

[2] Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Carvalho et al. (FEMS Yesst Res. (2017) 17, 1-110, .Andre (Frontiers Plant Sci. (2016) Vol.7, article 19, pp.1-15), WO2017139496 (‘496) (newly cited), US 20160010126 (‘126),  and Proschel et al. (Frontiers Bioeng. Biotechnol. (2015) Vol.3, Article 168, pp. 1-13) and US Pat. No. 9856460 (‘460) and US 20130130347 (‘347) as evidenced by US20130164808 (‘808), as applied to claim 1 from which claims 15-16 depend, and further in view of US Pat. No. 8697654 (‘654) and Klein et al. (Prot. Eng. Design Select. (2014) 27:10, 325-330), Horn e t al. (Front. Bioeng. Biotechnol., (2015) 3 :191, 1-7), US 20030143562 (‘562) and US20170166950 (’950).
 The teaching of claim 1 by Carvalho, Andre, ‘496, ‘126,  Proschel, ‘460, ‘347 and ‘808 has been set forth above.
Yet, Carvalho, Andre, ‘496, ‘126, Proschel, ‘460, 347 and ‘808 do not expressly teaches the formula set forth in claims 15-16.
However, Proschel teaches use of a peptide linker for fusion of co-expressed enzymes together to form multifunctional complex (p.5, right col., 2nd para., lines 6-8) such as using glycine-serine linkers inserted between enzymes and SpyTag domain that attaching proteins together to co-colonize sequential pathway enzymes to form a protein (SpyTag) scaffold (p.9, lines 1-4 12-20, and Figure 5, Proschel).
The peptide linker art (‘654) teaches use of rigid peptide linkers when linking together multiple binding sequences enhances the binding affinity of the resulting single chain polypeptide (abstract, ‘654). It is noted that Proschel also concerned high affinity interaction between protein domains and their specific, cognate peptide ligands (see Figure legend, Proschel).
Further, ‘654 teaches peptide binding Formula:
[(BSBD)f-(BR)g-(BABD)h]i wherein 
“BSBD” is a (body surface binding domain containing rigid “peptide linker”; and thus, BSBD is a linker;
            “BR” is a peptide bridge (that reads on instant “spacer”, ‘654 teaches that the “peptide linker “(linker) and “peptide spacer” both refer to a peptide for linking two or more components (col.18, lines 26-28, ‘654);
“BABD” is a “benefit agent binding domain” (which is applied to a “motif” because instant enzyme’s interaction domain contains the “motif”); and wherein f = 1-10; 3, h= 1 to 10; and 2, g is 0 or 1.
Also, ‘654 teaches that said “peptide-based reagent” having the Formula [(BSBD)f-(BR)g-(BABD)h]i (see col.25, lines 27-28 and 32) can be coupled to the benefit agent-binding domain via a “peptide bridge” (col.6, lines 29 and 31-32, ‘654) wherein said “binding domain” is applied to instant “interaction domain” of enzyme (claim 15). Thus, the Formula become the enzyme interaction domain (that encompasses “motif”)-[(BSBD)f-(BR)g-(BABD)h]i, when f=1 i=1); g=1 (when f=1, h=1 and i=1); this results in that Formula contains “Enzyme-Linker-spacer-Motif ”. 
Since the peptide bridge (BR) is “optional” (which means when each f and h is 1 wherein i is 2, g can be either present or absent), wherein BR links between the body surface-binding domain (BSBD) and benefit agent-binding domain (BABD) (col.12, lines 53-55, ‘654), it is reasonable to consider g= 0 when i=2, which gives rise to “Linker[Symbol font/0x2D]motif”;  then, the above the Formula becomes “Enzyme[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer[Symbol font/0x2D]Motif[Symbol font/0x2D]Linker[Symbol font/0x2D]motif”. 
Or, alternatively, given each of f , h and g is 1 wherein i is 2, the formula becomes
“Enzyme[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer1[Symbol font/0x2D]Motif[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer2[Symbol font/0x2D]motif”. Since the BR (spacer) sequence is optional, it is obvious for one skilled in the art to determine whether or not the “spacer” is absence or not  in view of the difference between the “linker” and “spacer”. The “linker” (‘654) is drawn to “rigid linker” which has limited flexibility (col..3, lines 64-65, ‘654); this is because ‘654 has suggested that the body surface-binding domain (BSBD) and benefit agent-binding domain (BABD) comprise at least one “rigid peptide linker” (col.12, lines 56-58, ‘654); and thus, the two “linkers” in above Formula “Enzyme[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer1[Symbol font/0x2D]Motif[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer2[Symbol font/0x2D]motif” is necessary whereas the spacer (which acts as a peptide sequence to link together two components; see col.18, lines 17-18, ‘654) such as “spacer2”  is optional, i.e., can be absent. Thus, the formula becomes “Enzyme[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer1[Symbol font/0x2D]Motif[Symbol font/0x2D]Linker [Symbol font/0x2D]motif”
            Since the “Linker” coupled to “Enzyme” is a “rigid linker” derived from “BSBD” (col.25, lines 34-35); said “rigid linker” has limited flexibility (col.3, lines 64-65, ‘654) and exemplary “rigid linker” is a repeated proline dipeptide such as [(Xaa-Pro)6-GG]e, wherein e=2 (col.6, lines 1 and 9, ‘654); as such, two ridge linker sequences  of “(Xaa-Pro)6” are linked by a spacer “GG” (first “GG”) that is “(Xaa-Pro)6-GG-(Xaa-Pro)6-GG” wherein, however, the second “GG” can be a part of immediately followed “spacer” in the above-discussed Formula. Thus, the above-discussed Formula becomes “Enzyme[Symbol font/0x2D]Linker[Symbol font/0x2D]spacer[Symbol font/0x2D]Linker[Symbol font/0x2D]Motif[Symbol font/0x2D]Linker[Symbol font/0x2D]motif”, as applied to the formula of claim 15. 
 Thus, claim 15  is obvious over the prior  art teachings.
Since “peptide spacer” refers to a peptide used to link two or more target peptides (col.8, lines 26-28, ‘654), the peptides between “linkers” would be the “spacers”.
 	The obviousness of claim 16 is set forth in the following.
Claim 16 recites the formula: “N-terminus-[Ligand 1-linker-Ligand 2-Spacer]n-C –terminus” that indicates the sequences “Ligand 1-linker-Ligand 2-Spacer]n” is arranged from N- to C- terminus with the “Spacer” located at C-terminus.
            It has been known in protein scaffold art that “protein –ligand” scaffold protein comprises threes peptides E1-E3 linked by the “linkers” which is applied to the instant “Ligand 1-linker-Ligand 2” (claim 16) (see p.2, right col. 2nd para, 7-10, and 3r para; and Figure 1B, Horn).
protein scaffold art (‘562) teaches that 1-5 or  more spacer/linker can be inserted between protein scaffold the peptide sequences (see [0198], ‘562), and that the spacer sequence (KLEALEG) can  bias the sequence to form an alpha helix and interact in a parallel coiled-coil fashion with a helix in a target protein ([0087], ‘562) wherein the “spacer” is fused  to C-terminus of polypeptide of interest ([0200], lines 7-8, ‘562). Said “bias the sequence” allows for tightly binding in addition to maximizing possible high affinity protein integration [advantages] ([0039], lines 1-8, ‘562). Thus, it would have been prima facie obvious for one skilled in the art to construct the  protein scaffold comprising plurality peptide ligands with the spacer sequence  (‘562) having the structural formula: [Ligand 1-linke-ligand 2-Spacer]n (wherein number of “n” will be with purview of one skilled in the art to be determined depending how many motifs that binds to said cognate “ligands” wherein the motifs are the part of interaction domain of CBGA-synthesis enzymes (see above discussion)  at C-terminus of the scaffold protein sequence because of the advantages discussed above so as to enhance binding affinity and selectivity between each of the ligands  and its cognate sequence with reasonable expectation of success. 

Regarding claim 17, the protein scaffold art (‘950) teaches that the engineered scaffold protein comprises FLAG tag (claim 17) to allow for detection and conditional expression on the surface of a cell (see [0083], [0125], , lines 1-7; and ref claim 18, item (b)  of ‘950). Thus, it is obvious to fuse the scaffold protein with FLAG peptide by conventional recombinant technology.  
Regarding 19, the instant specification gives example for flexible GS-rich moieties flanking a rigid a-helical moiety includes the peptide sequence GGGGSGGGGSGGGGAS (SEQ ID NO:78) and GSAGSAAGSGEFGSAEAAAKEAAAKAGSAGSAAGSGEFGS (SEQ ID NO:74) (see p.29, lines 1-5, the specification). The peptide linker art (Klein) teaches that  rigidity in addition to length of peptide linker need to be considered for making engineered fusion proteins containing two or more polypeptides (i.e., multi-proteins complex that is the common subject matter of Proschel) joined by peptide linkers (abstract, Klein), and discloses a designed peptide linker modified from known Gly4Ser repeat linker (see abstract) such as GGGGSGGGGSAS (see Table II, Klein) which is structurally homologous to instant “GGGGSGGGGSGGGGAS” (see above) that is flexible GS-rich moieties flanking a rigid a-helical moiety, as applied to claim 19. In addition, Klein teaches the “cTPR6” as a spacer (claim 20) between GS-rich sequence as the peptide linker candidate (see Table II, Keien). Thus, one skilled in the art would have tested and applied  the peptide linkers in constructing multiple enzyme fusions comprising recombinant fusions (each of which comprises sequence of the “SH3-, PDZ- or GBD-ligand, see above corresponding discussion)with reasonable expectation of success.


 	[3] Claims 21-24  are rejected under 35 U.S.C. 103 as being obvious over Carvalho et al. ( FEMS Yesst Res. (2017) 17, 1-110, Andre (Frontiers Plant Sci. (2016) Vol.7, article 19, pp.1-15), WO2017139496 (‘496) (newly cited), US 20160010126 (‘126), and Proschel et al. (Frontiers Bioeng. Biotechnol. (2015) Vol.3, Article 168, pp. 1-13) and US Pat. No. 9856460 (‘460) and US 20130130347 (‘347) as evidenced by US20130164808 (‘808), as applied to claim 1 from which claims 21-24 depend, and further in view of Quintero et al. (Microb. Cell Factor. (2007) 6:10, 1-9), US20050204419 (‘419) and  Redden et al. (FEMS Yeast Res. (2015) 15, 1-10). 
The teaching  of claim 1 by Carvalho, Andre, ‘496, ‘126,  Proschel, ‘460, 347 and ‘808 has been set forth above.
Carvalho, Andre, ‘496, ‘126, Proschel, ‘460, 347 and ‘808 do not expressly teaches the promoter set forth in claims 15-16.
	However, Carvalho has taught using S. cerevisiae as a platform organism for the heterologous (recombinant) biosynthesis of cannabinoids, and taught that modern molecular biological tools for choosing vector and promoters have been avaible for the cannabinoids biosynthesis (p.4, right col., 3rdparagraph, and p.4, left col., last para, lines 1-6, Carvalho. Also, it has been known in the art (‘126) that  cannabidiolic acid (CBDA) metabolic pathway found in Cannabis sativa have been reconstituted through genetic engineering  into S. cerevisiae, and the resulting cannabinoid products is useful in pharmaceutical/nutraceutical industry to treat a wide range of health issues ([003]-[0032, ‘126).
	In particular, the promoter art (Quintero) teaches that tightly regulated GAL1-10 promoter (claims 21-24) is commonly used in S. cerevisiae  strain for recombinant protein synthesis (abstract, lines 1-5, Quintero) which is the common subject matter of Carvalho,  and teaches that GAL1-10 promoter is among the strongest ones and inducible (claim 23) by presence of galactose and the absence of glucose (abstract, lines 5-6; and p.2, left col., last para, lines 1-6, Quintero). The GAL1-10 allows low-basal, highly inducible gene expression systems (p.2, right col., lines 13-14, Quintero).
	In addition, Quintero teaches that the constitutive S. cerevisiae promoter “Gal4-ER-VP16” is useful since it produces a 13.3-fold increase in the activity of the native GAL1 promoter (p. 2, right col., 2nd paragraph, lines 10-12, and Figure 1A, Quintero).
Choosing the known promoters that are constitutive or inducible to drive expression of the polynucleotides encoding desired proteins is with purview of silk artisan ([0113], lines 7-10, ‘419). Thus, it would have been prima facie obvious for one skilled in the art to choose and determine which promoters (e.g., inducible or constitutive) that drive expression of the desired enzymes (claims 21, 23) for CBGA biosynthesis in S. cerevisiae (Carvalho) and drive expression of the protein scaffold (claims 22, 23) (Proschel) to a desired level so as to optimize the protein – S. cerevisiae cell (expressing said protein scaffold and the CBGA synthesis enzymes) which has been reconstituted with the cannabidiolic acid (CBDA) metabolic pathway of natural C. sativa (’126, see above) will produce the promising therapeutic compound “CBD” which can be easily converted from CBDA by heating (see above discussion) wherein the “CBGA” is precursor of CBDA biosynthesis. 
Therefore, one of ordinary skill in the art would have chosen and used appropriate promoter such as GAL1-10 or Gal4-ER-VP16 (Quintero) for the efficient CBGA synthesis in S. cerevisiae with reasonable expectation of success.
Regarding the limitation (claim 22), “the constitutive protein used to express the scaffold polypeptide has weaker constitutive activity level than the constitutive promoter used to express the “engineered enzymes”, choosing the stronger constitutive promoter for driving the high expression level of the “enzymes” that have been co-localized on the “scaffold polypeptide” (Proschel) is within purview of one skilled in the art. This is because, from the prior art teaching, skilled artisan would have readily known that the co-localization of the all of eight  enzyme fusions (see above corresponding discussion) requires higher level expression of each of enzyme fusions  in order to ensure successful enzymes’ co-localization and assembly on the engineered protein scaffold to form an efficient metabolon by controlling an equilibrium between the assembly and disassembly (p.4, right col., 2nd paragraph, lines 3-5, Proschel). 
Thus, one of skill in the art would have known that increase of expression of enzymes controlled by strong constitutive promoter (claim 22) will increase intracellular concentration of said enzymes; as result, this would favor “assembly” over “disassembly” so as to promote plural enzymes of CBGA synthesis assembly into multi-enzyme complex (i.e., co-localized) in yeast  for efficient catalysis thereof. By comparison, the fusion sequences for the scaffold proteins have no the “assembly-disassembly” issue; and thus, their expression in yeast strain can be controlled by relatively weaker constitutive promoter (claim 22). 
Accordingly, it has been known in yeast promoter art (Redden) that the synthetic constitutive promoters such as PTEF1, PPYK1 and PADH1 have the different promoter strength in yeast, e.g., TEF1 promoter is among the strongest, PYK1 is medium strength, and ADH1 is among the weakest (p.4, left col., lines 7-11, Redden). With these constitutive in hand, one skilled in the art would have been able to express corresponding the enzymes and scaffold protein with the synthetic “constitutive promoter” having the different promoter strengths (Redden) to obtain desired multi-enzymes co-localized on scaffold for the CBGA production in yeast with reasonable expectation of success. 
Therefore, the combination of the references’ teachings render the claims prima facie obvious.

The applicant’s response to the 103 rejection of claims 15-17 and 19-20, and to the 103 rejection of claims 21-24
At page 10, the response filed 10/21/2021 argues against these two 103 rejections. However, applicant does not address particular reasons why the claims 15-17 and 19-20 and the claims 21-24 are not obvious over the cited references in the rejections. Instead, the response reiterates that the combined references’ teachings do not teach/suggest a bidirectional polypeptide scaffold set forth in the amended claim 1 from which claims 15-17 and 19-20, and claims 21-24 depend. Since the cited references have established a prima facie case of obviousness of the claim 1, and since the recited “bidirectional polypeptide scaffold” (in amended claim 1) has been suggested by the combined prior art teachings (see the above corresponding discussions; it will not reiterated herein), the applicant’s argument does not support the applicant’s position. Therefore, the 103 rejection of claims 15-17 and 19-20 and the 103 rejection of claims 21-24 are maintained.

Conclusion
	No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (5710272-0949.  The examiner can normally be reached on M-F 8:30 am – 5:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samuel  W. Liu/
Examiner, Art Unit 1656
January 27, 2022
/SCARLETT Y GOON/QAS, Art Unit 1600